Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION

Claim status
Claims 1-7, 21-29 are pending
Claims 1-7, 21-29 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 1/04/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 1-7, 21-29, drawn to a method for constructing an animal model of retinitis pigmentosa comprising knocking out the Hkdc1 gene.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
Claims 1-7, 21-29 are objected to because of the following informalities: the preamble phrases reciting “A construction method for an animal model with retinitis pigmentosa…” should be changed to a grammatically correct form such as “A method for constructing an animal model of retinitis pigmentosa…. . 
Claims 1 and 6 are objected to because of the following informalities:  all abbreviations and acronyms should be spelled out upon first use. Specifically, Hkdc1 is an abbreviation for hexokinase domain containing 1, and gRNA is an abbreviation for guide RNA.
Claims 1 is objected to because of the following informalities: the phrase reciting “on a genome…” should be changed to a grammatically correct form such as “in a genome…” . 
Claims 2 is objected to because of the following informalities: the phrase reciting “exon sequence on the Hkdc1 gene.” should be changed to a grammatically correct form such as “exon sequence in the Hkdc1 gene.” . 
Claims 4, 21-22 are objected to because of the following informalities: the phrases reciting “making the founder animal with the Hkdc1 gene being knocked out and a wild-type animal of a same category to mate, to obtain a heterozygous animal…” should be changed to a grammatically correct form such as “mating the founder animal with the Hkdc1 gene being knocked out with a wild-type animal of a same category to obtain a heterozygous animal…”. 
Claims 4, 21-22 are objected to because of the following informalities: the phrases reciting  “making the heterozygous animals with the Hkdc1 gene being knocked out to inbreed, to obtain a homozygous animal…” should be changed to a grammatically correct form such as “inbreeding the heterozygous animals with the Hkdc1 gene being knocked out to obtain a homozygous animal…”. 
Claims 6 and 26-29 are objected to because of the following informalities: the phrases reciting  “injecting them to a zygote…” should be changed to a grammatically correct form such as “injecting the gRNA and Cas9 endonuclease into a zygote …”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
(Scope of Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of constructing an animal model of retinitis pigmentosa comprising knocking out an Hkdc1 gene using a guide RNA with the target site of SEQ ID NO: 1 to obtain a founder animal that is mated to obtain a homozygous animal with the Hdkc1 gene being knocked out, does not reasonably provide enablement for constructing an animal model of retinitis pigmentosa comprising a genus of Hkdc1 knockouts or genus of animals comprising founders or heterozygous animals with a Hkdc1 gene being knocked out.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the method of the invention commensurate in scope with these claims. 

SCOPE OF THE INVENTION 
The breadth of the claims encompasses a genus of methods for making animal models of retinitis pigmentosa comprising a genus of methods for the knocking out of the Hkdc1 gene, as well as a genus of knock out animals comprising founders, heterozygous, and homozygous knockouts.  As discussed supra, the specification fails 
Independent claim 1 encompasses a genus of methods for making animal models of retinitis pigmentosa comprising a genus of methods for the knocking out of the Hkdc1 gene, as well as a genus of knock out animals comprising founder knockouts.  
	Dependent claims 2 and 3 encompass a genus of methods comprising knocking out a particular exon in the Hkdc1 gene.
	Dependent claims 4 and 21-22 encompass a genus of methods comprising breeding the founder knockouts to obtain heterozygous and homozygous knockouts of the HKdc1 gene.
	Dependent claims 5 and 23-25 encompass a genus of methods comprising a genus of animal models.
	Dependent claims 6 and 26-29 encompass a genus of methods comprising injecting a zygote with a guide RNA and Cas9 to obtain the founder knockout.
	Dependent claim 7 encompasses a genus of methods comprising a guide RNA and Cas9 to obtain a founder knockout, wherein the guide RNA targets SEQ ID NO:1.


In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
The office has analyzed the specification in direct accordance to the factors outlined in In re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection." These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform "undue experimentation" to make and/or use the invention and therefore, Applicant's claims are not enabled commensurate with the scope of the invention.  
ACTUAL REDUCTION TO PRACTICE

In regard to claim 1 encompassing a genus of methods for making animal models of retinitis pigmentosa comprising a genus of methods for the knocking out of the Hkdc1 gene, as well as a genus of knock out animals comprising founder knockouts. Applicant discloses a founder mouse obtained by knocking out a portion of exon 2 of Hkdc1 using a CRISPR/Cas9 system with a guide RNA that targets SEQ ID NO: 1. Specifically, Applicant characterizes the founder mice as having a 7 nucleotide deletion in exon 2 that causes a frameshift mutation in the Hkdc1 gene (p. 12, and see Fig. 2 of the disclosure). Applicant provides no demonstration that the founder mice are an animal model of retinitis pigmentosa. 
In regard to dependent claims 2 and 3 encompassing a genus of methods comprising knocking out a particular exon in the Hkdc1 gene, as stated supra, Applicant discloses knocking out a portion of exon 2 of the mouse Hkdc1 gene with a guide RNA that binds the target site of SEQ ID NO:1. As stated supra, Applicant provides no demonstration that the founder mice are an animal model of retinitis pigmentosa. 
	Dependent claims 4 and 21-22 encompass a genus of methods comprising breeding the founder knockouts to obtain heterozygous and homozygous knockouts of the HKdc1 gene. Applicant has characterized the homozygous knockouts of Hkdc1 by western blotting and demonstrates that full-length Hkdc1 protein is nearly absent from the retinas of mice (Fig. 3), as wells as by immunohistochemistry and demonstrates 
Dependent claims 5 and 23-25 encompassing a genus of animal models, as stated supra, Applicant only demonstrates a mouse model of retinitis pigmentosa.
	Dependent claims 6 and 26-29 encompassing a genus of methods comprising injecting a zygote with a guide RNA and Cas9 to obtain the founder knockout, as stated supra, Applicant demonstrates a zygote with a guide RNA with the target sequence of SEQ ID NO:1 to obtain a founder mouse with the Hkdc1 gene being knocked out. As stated supra, Applicant provides no demonstration that the founder mice are an animal model of retinitis pigmentosa. 
Dependent claim 7 encompasses a genus of methods comprising a guide RNA and Cas9 to obtain a founder knockout, wherein the guide RNA targets SEQ ID NO:1. As stated supra, Applicant provides no demonstration that the founder mice are an animal model of retinitis pigmentosa. 
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
At the time of filing, the state of the art was silent to making an animal model of retinitis pigmentosa by knocking out the Hkdc1 gene. In fact, the state of the art teaches 
In regard to knocking out Hkdc1 in general, Ludvik et al., (Endocrinology, 2016, 157:3452-3461) teaches a method for constructing a Hkdc1 knockout animal. Specifically, Ludvik teaches that the homozygous Hkdc1 knockout is embryonic lethal (Abstract, p. 3455, 1st para.). Accordingly, Ludvik is only able to establish a heterozygous Hkdc1 knockout, and is silent to any effects on the retina or a presentation of retinitis pigmentosa.
In regard to knocking out Hkdc1 comprising a guide RNA targeting SEQ ID NO:1, the contemporaneous art of Zhang et al. (Hum Mol Gen, 2018, 27:4157-4168, published online 7/31/2018, prior art of record) demonstrates the knocking out of Hkdc1 to make founder mice, as well as heterozygous and homozygous Hkdc1 knockout mice. Zhang demonstrates that homozygous Hkdc1 knockout mice made by the taught method are an animal model of retinitis pigmentosa once these animal react 17 months in age (Figs. 5-7 of Zhang). However, Zhang et al. evidences that the heterozygous knockout of Hkdc1 is not sufficient to generate a retinal degeneration phenotype (p. 4160, last para., see Fig. S9 of Zhang). Thus, it appears from that only a homozygous knockout of Hkdc1 will generate a mouse model of retinitis pigmentosa once the animal reaches late adulthood. However, as stated supra, the prior art indicates that the homozygous knockout of Hkdc1 is embryonic lethal. Applicant’s disclosure has provided no guidance 
Nevertheless, Fig. S6 of Zhang demonstrates that Hkdc1 mRNAs are in fact expressed in the SEQ ID NO:1 generated homozygous knock-out mice to an equal level as wild-types, although western blotting does confirm that the full-length Hkdc1 protein is eliminated from the retinas in the knock-out mice compared to wild-types (Fig. 5C of Zhang, which is the same as Fig. 3 of Applicant’s drawings as filed). Furthermore, as stated supra, Fig. 4 of instant Application appears to indicate that there is still immunostaining for Hkdc1 near the inner nuclear layer of the retina in the Hkdc1 homozygous knockout. Furthermore, it must be noted that Fig. S12 of Zhang shows the full western blot of Hkdc1 reactivity and demonstrates a specific fragment of Hkdc1 in the knockouts not observed in the wild-types. Thus, it appears that Applicant’s method for generating a homozygous knockout using gRNA targeting SEQ ID NO:1 has generated fragments of Hkdc1, which not only rescues the knockout animal from embryonic lethality, but also may contribute to the “mild phenotype” of the knockout mouse that Zhang suggests is due to the existence of other hexokinases in the retina (p. 4161, Discussion, 2nd para.). Accordingly, the specification only discloses and provides guidance for constructing a mouse model of retinitis pigmentosa comprising a homozygous knockout of the Hkdc1 gene obtained from a founder comprising a guide RNA comprising the target site of SEQ ID NO:1. The experimentation to test other methods for making a homozygous Hkdc1 knockout that is an animal model of retinitis pigmentosa would be unduly large as the mechanisms underlying this phenotype are 
Since the state of the art at the effective filing date of the present application did not provide guidance for constructing an animal model of retinitis pigmentosa comprising a genus of Hkdc1 knockouts or genus of animals comprising founders or heterozygous animal with a Hkdc1 gene being knocked out, it is incumbent upon the instant specification to do so. The physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112(a), pre-AIA  first paragraph requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.” Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention. 

In conclusion, since the state of the art teaches that success of said method to construct a mouse model of retinitis pigmentosa by knocking out Hkdc1 is prone to influence by multiple factors, and is highly unpredictable with respect to animal survival and homozygosity required for a late in life phenotype, and given the breadth of the claims and the limited scope of the specification, an undue quantity of experimentation is require to make and use the invention beyond the scope of constructing a mouse model of retinitis pigmentosa comprising knocking out an Hkdc1 gene using a guide RNA with the target site of SEQ ID NO: 1 to obtain a founder mouse that is mated to obtain a homozygous mouse with the Hdkc1 gene being knocked out.

		

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 21-29 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., (Hum Mol Gen, 2018, 27:4157-4168, published online 7/31/2018, prior art of record).

With respect to claims 1-7, and 21-29, Zhang teaches a method for constructing a mouse model of retinitis pigmentosa comprising knocking out the Hkdc1 gene in the genome of the mouse using a Cas9 nuclease and a gRNA targeting SEQ ID NO:1 in exon 2 of the Hkdc1 gene, to obtain a founder mouse that was mated to a wild-type mouse to obtain a Hkdc1+/- heterozygous mouse, that was mated to Hkdc1+/- -/- homozygous mouse model of retinis pigmentosa (p. 4166, Generation of Hkdc1 mice by the CRISPR/Cas9 system, see Figs. 5-7).  
Accordingly, Zhang anticipates instant claims.

Overcoming Rejection by Translation
Zhang et al., (Hum Mol Gen, 2018, 27:4157-4168) is an intervening reference between Applicant’s PCT/CN2018/118431 filing date of 11/30/2018 and foreign application CN2017/11265100.7 filed 12/04/2017.
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
However, Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) -(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 CFR 41.154(b)  and 41.202(e).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Overcoming Rejection by Declaration under 37 CFR 1.130
Zhang et al., (Hum Mol Gen, 2018, 27:4157-4168) appears to be Applicant’s own work. Applicant is advised of the possibility of filing a declaration under 37 CFR 1.130(a) in order to disqualify the disclosure of Zhang as prior art because it was made by the inventor or a joint inventor, or the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.

	

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARTHUR S LEONARD/Examiner, Art Unit 1633